Citation Nr: 0908270	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, granted service 
connection for right knee degenerative joint disease and 
assigned an initial 10 percent evaluation, effective April 
27, 2007. 

In January 2008, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Newark RO.  
A transcript of the hearing is of record.
  
In its March 2008 remand, the Board referred the issue of 
entitlement to an initial rating in excess of 30 percent for 
service-connected adjustment disorder with depression to the 
RO.  This issue has still not been adjudicated, therefore, it 
is once again referred for the appropriate action. 

In addition, in January 2009, the Veteran submitted a claim 
for entitlement to a temporary 100 percent rating for surgery 
necessitating convalescence based on right knee replacement 
surgery.  This issue has also not been adjudicated and is 
also referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination of his right knee 
was conducted in February 2007.  

In January 2009, the Veteran submitted private medical 
evidence establishing that he underwent a right total knee 
replacement in October 2008.  Other than a January 2009 note 
from the Veteran's doctor noting that the Veteran was still 
recovering from his surgery, the record contains no evidence 
addressing the severity of the Veteran's right knee condition 
for the period after his knee surgery.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The October 2008 knee surgery records suggest a 
worsening in the condition since the last VA examination in 
February 2007.  Therefore, a new examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee degenerative joint disease.  
The claims folders should be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

a)  All indicated tests and studies 
should be performed, including range of 
motion studies in degrees.  

b)  The examiner should the ranges of 
right knee flexion and extension in 
degrees.

c)  The examiner should determine whether 
the right knee disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, pain, 
flare-ups or incoordination.
c)  The examiner should provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should provide an opinion as 
to whether there is severe painful motion 
or weakness in the right knee.

2.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




